Title: Patrick Gibson to Thomas Jefferson, 24 July 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 24th July 1813
          In compliance with your favor of the 20th I have remitted to Mr Hooe and Judge Holmes the sums mention’d and now send you inclosed $700 in such notes as you directed,
			 the chocolate
			 will be
			 sent by the mail stage—Your dft in favor of David Higginbotham is paid—I shall send you a statement of the sale to Mr Taylor so soon as the survey is made—Mr T. informs me that Mr Derieux is now living at the Eagle Tavern in this place, the paper shown to him by Mr Derieux he says is in French, which he does not understand but according to Mr D’s interpretation of it, it gives him a title to all the landed property in this Country which Mr Mazzei may be in possession of at his death—I shall do all in my power to dispose of your flour
          With great respect
          Your obt ServtPatrick Gibson
        